

117 HR 5391 IH: To amend the Occupational Safety and Health Act of 1970 to prohibit emergency temporary standards with respect to vaccines, and for other purposes.
U.S. House of Representatives
2021-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5391IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2021Mr. Mann introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Occupational Safety and Health Act of 1970 to prohibit emergency temporary standards with respect to vaccines, and for other purposes.1.Prohibition on certain emergency temporary standards(a)In generalSection 6(c) of the Occupational Safety and Health Act of 1970 (29 U.S.C. 655(c)) is amended by adding at the end the following: (4)The Secretary may not issue an emergency temporary standard that requires an employer to ensure that employees of the employer receive a vaccine..(b)ApplicationThe amendment under subsection (a) shall not apply to any emergency temporary standard under section 6(c) of the Occupational Safety and Health Act of 1970 (29 U.S.C. 655(c)) issued before the date of enactment of this Act.